DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 06/16/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a process, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
registering a lot with the sales platform, the registering of the lot including an entry of data associated with the lot; 
recording the data associated with the lot to a blockchain associated with the sales platform; 

conducting a first transaction via the sales platform, the first transaction including a transfer of a stake to at least a part of the lot; 
and recording data associated with the first transaction to the blockchain associated with the sales platform.
wherein the lot is a collectible.
wherein the lot is tangible property.
wherein the registering of the lot includes a seller of the lot entering an initial list price of the lot.
evaluating the lot when the initial list price is at or above an evaluation threshold value.
wherein the evaluating is performed by a comparative pricing expert.
insuring the lot when the initial list price is at or above an insurance threshold value.
wherein the step of registering the lot includes submitting a proof of insurance of the lot.
wherein the step of recording data associated with the first transaction includes converting a value of the stake to at least a part of the lot to a digital token associated with the sales platform.
wherein the stake to at least part of the lot comprises a minority stake to the lot.
wherein a seller of the minority stake in the lot maintains a majority stake in the lot following completion of the first transaction.
wherein the stake to at least part of the lot comprises an entire stake in the lot.
transferring physical possession of the lot following the conducting of the first transaction.
conducting a second transaction via the sales platform, the second transaction including a transfer of the stake to at least the part of the lot transferred during the first transaction; and recording data associated with the second transaction to the blockchain associated with the sales platform.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers conducting transaction but for the recitation of generic computer components. That is, other than reciting “recording data … to blockchain”, nothing in the claim elements that precludes the steps from that of a fundamental economic practice of conducting transaction. For example, but for the generic computing language, “registering a lot with the sales platform, the registering of the lot including an entry of data associated with the lot” in the context of the claimed invention encompasses one or more person manually registering the lot with the sales platform; 
but for the generic computing language, “recording the data associated with the lot to a blockchain associated with the sales platform” in the context of the claimed invention encompasses one or more person manually recording the data;
but for the generic computing language, “conducting a first transaction via the sales platform, the first transaction including a transfer of a stake to at least a part of the lot” in the context of the claimed invention encompasses one or more person manually conducting the transaction;
but for the generic computing language, “recording data associated with the first transaction to the blockchain associated with the sales platform” in the context of the claimed invention encompasses one or more person manually recording the data;
but for the generic computing language, “evaluating the lot when the initial list price is at or above an evaluation threshold value” in the context of the claimed invention encompasses one or more person manually evaluating the let price;
but for the generic computing language, “insuring the lot when the initial list price is at or above an insurance threshold value” in the context of the claimed invention encompasses one or more person manually insuring the lot;
but for the generic computing language, “wherein the step of registering the lot includes submitting a proof of insurance of the lot” in the context of the claimed invention encompasses one or more person manually submitting proof of insurance;
but for the generic computing language, “wherein the step of recording data associated with the first transaction includes converting a value of the stake to at least a part of the lot to a digital token associated with the sales platform” in the context of the claimed invention encompasses one or more person manually converting monetary value into digital token;
but for the generic computing language, “transferring physical possession of the lot following the conducting of the first transaction” in the context of the claimed invention encompasses one or more person manually transferring the physical possession;
but for the generic computing language, “conducting a second transaction via the sales platform, the second transaction including a transfer of the stake to at least the part of the lot transferred during the first transaction; and recording data associated with the second transaction to the blockchain associated with the sales platform” in the context of the claimed invention encompasses one or more person manually conducting and recording the second transaction.
If a claim, under its broadest reasonable interpretation, covers a fundamental economic practice, such as conducting transaction, but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Practice” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of blockchain to perform the recording steps. The blockchain in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a blockchain to store transaction record amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes registering a lot (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l) and recording data on blockchain. (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. Dependent claim 2-4, 6, 10-12 and 15 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Counts et al. (US 2005/0080645) in view of Balaraman et al. (US 2019/0303920).

As per claim 1, Counts teaches a method comprising:
registering a lot with the sales platform, the registering of the lot including an entry of data associated with the lot; (See Counts Paragraph 0008, 0040 and 0045)
recording the data associated with the lot to the sales platform; (See Counts Paragraph 0008, 0040 and 0045)
conducting a first transaction via the sales platform, the first transaction including a transfer of a stake to at least a part of the lot; (See Counts Paragraph 0041-)
recording data associated with the first transaction the sales platform. (See Counts Paragraph 0008, 0040 and 0045)
	Counts does not teach recording transaction data to a blockchain.
	However, Balaraman teaches recording transaction data to a blockchain. (See Balaraman Paragraph 0024)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the transaction system taught by Counts with teaching from Balaraman to record transaction data to a blockchain. One of ordinary skill in the art would have been motivated as recording data is blockchain allows decentralized storage, increasing data security.

	As per claim 2, Counts in view of Balaraman teaches:
	wherein the lot is a collectible. (See Counts Paragraph 0008, 0040 and 0045)

	As per claim 3, Counts in view of Balaraman teaches:
	wherein the lot is tangible property. (See Counts Paragraph 0008, 0040 and 0045)
	
As per claim 4, Counts in view of Balaraman teaches:
	wherein the registering of the lot includes a seller of the lot entering an initial list price of the lot. (See Counts Paragraph 0008, 0040 and 0045)
	
As per claim 5, Counts in view of Balaraman teaches:
	evaluating the lot when the initial list price is at or above an evaluation threshold value. (See Counts Paragraph 0035)
	
As per claim 6, Counts in view of Balaraman teaches:
	wherein the evaluating is performed by a comparative pricing expert. (See Counts Paragraph 0035)
	
As per claim 9, Counts in view of Balaraman teaches:
	wherein the step of recording data associated with the first transaction includes converting a value of the stake to at least a part of the lot to a digital token associated with the sales platform. (See Balaraman Paragraph 0024)

As per claim 12, Counts in view of Balaraman teaches:
	wherein the stake to at least part of the lot comprises an entire stake in the lot. (See Counts Paragraph 0008, 0040 and 0045)

As per claim 13, Counts in view of Balaraman teaches:
	transferring physical possession of the lot following the conducting of the first transaction. (See Counts Paragraph 0008, 0040 and 0045)


	As per claim 14, Counts in view of Balaraman teaches:
	conducting a second transaction via the sales platform, the second transaction including a transfer of the stake to at least the part of the lot transferred during the first transaction; and recording data associated with the second transaction to the blockchain associated with the sales platform.	(See Counts Paragraph 0008, 0040 and 0045)

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Counts et al. (US 2005/0080645) in view of Balaraman et al. (US 2019/0303920), further in view of Shi el at (US 2020/0151167).
	
	As per claim 7, Counts in view of Balaraman does not teach:
	insuring the lot when the initial list price is at or above an insurance threshold value.
	However, Shi teaches requiring an insurance for asset. (See Shi Paragraph  0091)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the transaction system taught by Counts in view of Balaraman with teaching from Shi to insure an asset on exchange. One of ordinary skill in the art would have been motivated as insurance protects owner against potential loss.

As per claim 8, Counts in view of Balaraman in view of Shi teaches:
wherein the step of registering the lot includes submitting a proof of insurance of the lot. (See Shi Paragraph  0091)

Claim(s) 10, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Counts et al. (US 2005/0080645) in view of Balaraman et al. (US 2019/0303920), further in view of Miller (US 2012/0215721)

As per claim 10, Counts in view of Balaraman does not teach wherein the stake to at least part of the lot comprises a minority stake to the lot.
However, Miller teaches dividing the stake of an asset into fractional shares and selling the fractional shares. (See Miller Paragraph 0022)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the transaction system taught by Counts in view of Balaraman with teaching from Miller to divide stake of asset into fractional shares. One of ordinary skill in the art would have been motivated as securitization of asset allows public ownership of a particular assets, benefiting the seller.

As per claim 11, Counts in view of Balaraman in view of Miller teaches:
wherein a seller of the minority stake in the lot maintains a majority stake in the lot following completion of the first transaction. (See Miller Paragraph 0022)

As per claim 15, Counts in view of Balaraman does not teach wherein the stake to at least the part of the lot is a minority stake in the lot.
However, Miller teaches dividing the stake of an asset into fractional shares and selling the fractional shares. (See Miller Paragraph 0022)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the transaction system taught by Counts in view of Balaraman with teaching from Miller to divide stake of asset into fractional shares. One of ordinary skill in the art would have been motivated as securitization of asset allows public ownership of a particular assets, benefiting the seller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698